DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claims 1-17 and 22-28, the preamble of the claims, “A locking system for a spool” and “The locking system”, in line 1 of each claim, renders the claim vague and indefinite, because it is unclear whether the claim is drawn to the subcombination of the just the locking system, as evidenced by the preamble, or the combination of the spool and locking system, as evidenced by the body of the claims. As it appears the body of the claim includes spool structure and locking system structure, it is presumed the claims are drawn to the combination in the Office Action below. It is suggested the preambles of the claims be changed to - -A/The spool- -, - -A/The system- -, - -A/The combination- -, or other similar language to show that the claims are drawn to the combination.

	Regarding Claim 1, the limitation, “a sliding lock”, in line 10, renders the claim vague and indefinite, because it is unclear if it is the same sliding lock as in line 5 or a different sliding lock. The specification discloses multiple sliding locks around the circumference of the connection between the barrel and flange and sliding locks in a storage location around the outer edge of the flange. Therefore, there are multiple sliding locks disclosed and reading the claims in light of the specification makes the determination of whether the sliding locks in lines 5 and 10 are the same or different vague and indefinite. However, for the Office Action below, it is presumed the sliding lock in lines 5 and 10 are the same as all the disclosed locks having the same.

Regarding Claim 14, the limitation, “a sliding lock”, in line 10, renders the claim vague and indefinite, because it is unclear if it is the same sliding lock as in line 5 or a different sliding lock. The specification discloses multiple sliding locks around the circumference of the connection between the barrel and flange and sliding locks in a storage location around the outer edge of the flange. Therefore, there are multiple sliding locks disclosed and reading the claims in light of the specification makes the determination of whether the sliding locks in lines 5 and 10 are the same or different vague and indefinite. However, for the Office Action below, it is presumed the sliding lock in lines 5 and 10 are the same as all the disclosed locks having the same.

Regarding Claim 18, the limitation, “a sliding lock”, in line 10, renders the claim vague and indefinite, because it is unclear if it is the same sliding lock as in lines 4-5 or a different sliding lock. The specification discloses multiple sliding locks around the circumference of the connection between the barrel and flange and sliding locks in a storage location around the outer edge of the flange. Therefore, there are multiple sliding locks disclosed and reading the claims in light of the specification makes the determination of whether the sliding locks in lines 4-5 and 10 are the same or different vague and indefinite. However, for the Office Action below, it is presumed the sliding lock in lines 4-5 and 10 are the same as all the disclosed locks having the same.

Regarding Claim 22, the limitation, “a sliding lock”, in line 10, renders the claim vague and indefinite, because it is unclear if it is the same sliding lock as in line 5 or a different sliding lock. The specification discloses multiple sliding locks around the circumference of the connection between the barrel and flange and sliding locks in a storage location around the outer edge of the flange. Therefore, there are multiple sliding locks disclosed and reading the claims in light of the specification makes the determination of whether the sliding locks in lines 5 and 10 are the same or different vague and indefinite. However, for the Office Action below, it is presumed the sliding lock in lines 5 and 10 are the same as all the disclosed locks having the same.

All claims should be reviewed carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafner (DE-19706832). Regarding Claim 1, Hafner discloses a locking system for a spool comprising: a barrel comprising 1 a first longitudinal end (at 3) and a second longitudinal end (at 2), wherein at least the first longitudinal end comprises at least one barrel detent 16; a first flange 3 removably affixable to the first longitudinal end of the barrel, wherein the first flange comprises at least one receiving location 14 for a sliding lock 12’ (see particularly the embodiment shown in Figures 6-7 and described in paragraphs [0035]-[0036] of the machine translation), the receiving location comprising: at least one flange detent 15, wherein the at least one flange detent is aligned with the at least one barrel detent to form at least one track (depicted in Figure 6); and at least one sidewall (wall on either side of 12’ with recess 23 in which 28 is held shown particular in Figure 7) having at least one recessed portion 23; and a sliding lock 12’ (see Figures 6-7) comprising: a body portion 25 comprising a proximate end (at 26), a distal end (at 30), two sides (near lead lines for 19 and 29, respectively), an outer surface (top surface of 25 in Figure 6) and an inner surface (bottom surface of 25 in Figure 6); at least one rail 26 disposed on the inner surface of the body portion, wherein the at least one rail is slidable in the at least one track (see paragraph [0035], lines 298-301); at least one flexible arm 27, wherein the at least one arm initiates near the proximate end of the body portion and extends adjacent to one of the sides of the body portion, toward the distal end of the body portion (as shown in Figure 6, arm 27 extends under 25 up to 26 near the lead line of 19 and this is further demonstrated by the dashed lines extending from 27 where it meets 12’/25 extending up to 26 in Figure 7, so it initiates near proximate end at 26 extends adjacent, under, to both sides near lead lines for 19 and 29, and toward the distal end at 30); and at least one catch 28 disposed on the at least one arm, wherein the catch is configured to slidably move into the at least one recessed portion 23 of the flange receiving location and is restricted from moving out of the at least one recessed portion (see lines 303-305 of paragraph [0035] of the machine translation which describe catches 28 on arm 27 being held in slots 23 to hold the sliding lock 12’/25 in the flange) (Figures 1-12 and machine translation).

Regarding Claim 2, Hafner discloses the spool is an industrial spool (see paragraph [0002] of the machine translation) (Figures 1-12 and machine translation).

Regarding Claim 3, Hafner discloses a second flange 2 removably affixable to the second end of the barrel (see paragraph [0027], lines 190-191 of the machine translation) (Figures 1-12 and machine translation).

Regarding Claim 8, Hafner discloses the proximate end (at 26) of the sliding lock body portion 25 is radially inward on the flange of the distal end (at 30) of the sliding lock body portion 25 (see particularly Figures 6-7) (Figures 1-12 and machine translation).

Regarding Claim 10, Hafner discloses the at least one arm 27 is biased toward an initial position and can compressed into a compressed position by applying pressure to the arm, compressing the arm toward the body portion (see lines 302-312 of paragraph [0035] of machine translation) (Figures 1-12 and machine translation).

Regarding Claim 11, Hafner discloses a first arm (upper half of 27 in Figure 7) having a first catch (upper 28 in Figure 7), a second arm (lower half of 27 in Figure 7) having a second catch (lower 28 in Figure 7), a first sidewall (upper wall near lead line of 19 in Figure 7) of the receiving location comprising a first recessed portion (upper 23 in which upper 28 sits in Figure 7) , and a second sidewall (lower wall near lead line of 29 in Figure 7) of the receiving location comprising a second recessed portion (lower 23 in which lower 28 sits in Figure 7) (Figures 1-12 and machine translation).

Regarding Claim 12, Hafner discloses a width from an apex of first catch to an apex of the second catch (between outer edge of upper 28 and lower 28 in Figure 7) is greater than the distance between the first sidewall and the second sidewall (from inner portion of walls near lead lines of 19 and 29 in Figure 7), in a location radially outward of the recessed portion (Figures 1-12 and machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (DE-19706832). Regarding Claims 4-6, Hafner discloses the locking system of claim 1, as advanced above, but does not expressly disclose two flange detents aligned with two barrel detents to form two tracks, the two tracks are parallel, at least two rails disposed on the inner surface of the body, and at least two concentric flange detents which form the at least one track.
However, it would have been obvious duplication of parts to one of ordinary skill in the art at the effective filing date of the claimed invention to add another flange and barrel detent forming another track, another associated rail on the inner surface of the body, and another concentric flange detent forming the at least one track to create a stronger, firmer, more stable lock between the flange and the barrel. Further the tracks would have to be parallel or the lock would not properly slide into place.

Allowable Subject Matter
Claim 9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 14-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 14 including a locking system of a spool comprising a second unlocked position wherein at least rail is not positioned within at least one barrel detent and a catch is not positioned within a recessed portion in conjunction with the rest of the limitations of Claim 14; the combination of Claim 18 including a method for locking and unlocking a spool comprising sliding a lock into a second unlocked position wherein at least one rail is not positioned within at least one barrel detent and a catch is not positioned within the recessed portion in conjunction with the rest of the limitations of Claim 18; and the combination of Claim 22 including a locking system for a spool comprising a retaining portion extending from a distal end of a sliding lock, opposite a proximate end, wherein the retaining portion is configured to snap-fit onto a portion of a rib of a flange in conjunction with the rest of the limitations of Claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619